Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered March 2, 2006. The judgment convicted defendant, upon a jury verdict, of grand larceny in the second degree and falsifying business records in the first degree (four counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed and the matter is remitted to Supreme Court, Erie County, for proceedings pursuant to CPL 460.50 (5).
Memorandum: Defendant appeals from a judgment convicting her following a jury trial of grand larceny in the second degree (Penal Law § 155.40 [1]) and four counts of falsifying business records in the first degree (§ 175.10). Defendant failed to preserve for our review her contention that the conviction is not supported by legally sufficient evidence (see People v Hines, 97 NY2d 56, 61 [2001], rearg denied 97 NY2d 678 [2001]; People v Smith, 32 AD3d 1291, 1292 [2006]). We reject defendant’s further contention that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). We also reject defendant’s contention that the jury’s request for exhibits during deliberations was a request for substantive information that implicated defendant’s right to meaningful notice of the request (see People v Damiano, 87 NY2d 477, 487 [1996]; People v Miller, 8 AD3d 176, 177 [2004], mod on other grounds 6 NY3d 295 [2006]). Finally, the sentence is not unduly harsh or severe. Present—Hurlbutt, J.P., Martoche, Centra, Fahey and Green, JJ.